United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3287
                                   ___________

Alfred Brown,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
State of Arkansas, Attorney General;   *
Arkansas Court of Appeals, All Judges, *      [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 5, 1999
                              Filed: October 8, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Alfred Brown appeals from the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of his 42 U.S.C. § 1983 complaint. Having carefully reviewed the record and
Brown’s brief, we decline to appoint counsel, and we conclude dismissal was proper
because the complaint failed to state a claim and was brought against defendants who
were immune. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-